DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07 August 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments/Remarks
The Examiner acknowledges the instant application requesting Patent Prosecution Highway (PPH) program, has been GRANTED.

Applicant’s amendments and arguments filed on 15 September 2020 have been fully considered and they are deemed to be persuasive.

Allowable Subject Matter
Claims 1-20 are allowed over the prior art of record.

Reasons For Allowance
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claims 1, 11, and 16, Applicants particular method and associated systems of a producer, a data router, and a subscriber, generating, by the data router, a record based on at least the sensor-generated data from the producer, wherein the record has one or more key-value; associated, by the data router, the record with an associated channel identifier; storing, by the data router, the record to provide a stored record such that the stored record is retrievable based, at least in part, on the associated channel identifier; maintaining, by the data router, an index having an index value, the index associated with a subscription of the subscriber; retrieving, by the data router, the stored record, responsive to determining that a channel identifier requested by the subscriber matches the associated channel identifier to provide a retrieved record; transmitting, by the data router, information based, at least in part, on the retrieved record and the index value, to the subscriber; storing the index value, by the data router, in a table to indicate the index value of the retrieved record sent to the subscriber; updating the index, by the data router, to provide a updated index value; and deleting, by the data router, the stored record, responsive, at least in part, to receiving an acknowledgement from the subscriber that the information based, at least in part, on the retrieved record and the index value, was successfully received by the subscriber; wherein the producer includes at least one sensor, and a first computational resource, the first computational resource comprising a processor, at least one communications network interface, and a memory having stored therein a plurality of instructions, wherein the data router includes at least one communications network  wherein the producer includes a third computational resource comprising a processor, at least one communications network interface, and a memory having stored therein a plurality of instructions, wherein the sensor-generated data from the producer is obtained, at least in part, from operation of at least one sensor coupled to the producer, the at least one sensor disposed external to the data router, was not disclosed by, would not have been obvious over, nor would have been fairly suggested by the prior art of record.

The dependent claims, being further limiting to the independent claims, definite and enabled by the specification are also allowed.

The following prior art is the closest prior art and taken into consideration:
Heliker, Brett, et al (US 2017/0075778 A1) - discloses a method of operating a diagnostic laboratory system to provide sensor-generated information, comprising (medical laboratory equipment assets (diagnostic laboratory system) sensor data transmission (operating to provide sensor-generated information), see paragraphs [0010, 0029, and 0033]; providing a producer, a data router (a medical laboratory asset (producer) and a router, see paragraphs [0010, 0033, and 0074]; obtaining, by the producer, sensor-generated data, where the asset transmits the sensor data, see paragraph [0010]; receiving, by the data router, information, including sensor-generated date, from the producer in which a router node receives sensor data for transmission to the computer system, see paragraphs [0010, 0074-0075]; updating, by the data router,  storing the index value, by the data router, in a table to indicate the index value of the retrieved record sent to the subscriber; updating the index, by the data router, to provide a updated index  deleting, by the data router, the stored record, responsive, at least in part, to receiving an acknowledgement from the subscriber that the information based, at least in part, on the retrieved record and the index value, was successfully received by the subscriber; wherein the producer includes at least one sensor, and a first computational resource, the first computational resource comprising a processor, at least one communications network interface, and a memory having stored therein a plurality of instructions, wherein the data router includes at least one communications network interface, and a second computational resource comprising a processor, and a memory having stored therein a plurality of instructions and a plurality of tables, wherein the producer includes a third computational resource comprising a processor, at least one communications network interface, and a memory having stored therein a plurality of instructions, wherein the sensor-generated data from the producer is obtained, at least in part, from operation of at least one sensor coupled to the producer, the at least one sensor disposed external to the data router, was not disclosed by, would not have been obvious over, nor would have been fairly suggested by the prior art of record. 

Pandey, Manoj K., et al (U.S. 2012/0197898) - discloses storing a record to provide a stored record such that the stored record is retrievable based, at least in part, on the identifier (a lookup table to look up a record associated with a sensor ID, see column 12, lines 34-45); retrieving, the stored record, to provide a retrieved record (the indexer node transits a search query result, column 21 lines 15-30). However, transmitting, by the data router, information based, at least in part, on the retrieved record and the index value, to the subscriber; storing the index value, by the data router,  updating the index, by the data router, to provide a updated index value; and deleting, by the data router, the stored record, responsive, at least in part, to receiving an acknowledgement from the subscriber that the information based, at least in part, on the retrieved record and the index value, was successfully received by the subscriber; wherein the producer includes at least one sensor, and a first computational resource, the first computational resource comprising a processor, at least one communications network interface, and a memory having stored therein a plurality of instructions, wherein the data router includes at least one communications network interface, and a second computational resource comprising a processor, and a memory having stored therein a plurality of instructions and a plurality of tables, wherein the producer includes a third computational resource comprising a processor, at least one communications network interface, and a memory having stored therein a plurality of instructions, wherein the sensor-generated data from the producer is obtained, at least in part, from operation of at least one sensor coupled to the producer, the at least one sensor disposed external to the data router, was not disclosed by, would not have been obvious over, nor would have been fairly suggested by the prior art of record.

Zhang, W., et al (US 8,566,157) – discloses encloses deleting, by the data router, the stored record, responsive, at least in part, to receiving an acknowledgement that the information, was successfully received (upon receipt of an acknowledgement from the media publisher that the record batch is received the tracker delates the transmitted records from storage, column 3 lines 1-10). However, transmitting, by the  storing the index value, by the data router, in a table to indicate the index value of the retrieved record sent to the subscriber; updating the index, by the data router, to provide a updated index value; and deleting, by the data router, the stored record, responsive, at least in part, to receiving an acknowledgement from the subscriber that the information based, at least in part, on the retrieved record and the index value, was successfully received by the subscriber; wherein the producer includes at least one sensor, and a first computational resource, the first computational resource comprising a processor, at least one communications network interface, and a memory having stored therein a plurality of instructions, wherein the data router includes at least one communications network interface, and a second computational resource comprising a processor, and a memory having stored therein a plurality of instructions and a plurality of tables, wherein the producer includes a third computational resource comprising a processor, at least one communications network interface, and a memory having stored therein a plurality of instructions, wherein the sensor-generated data from the producer is obtained, at least in part, from operation of at least one sensor coupled to the producer, the at least one sensor disposed external to the data router, was not disclosed by, would not have been obvious over, nor would have been fairly suggested by the prior art of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARHAN M SYED whose telephone number is (571)272-7191.  The examiner can normally be reached on M-F 8:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on 571-270-1760.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/FARHAN M SYED/Primary Examiner, Art Unit 2165                                                                                                                                                                                                        December 29, 2020